    Case: 1:18-cv-02600 Document #: 169 Filed: 01/13/21 Page 1 of 22 PageID #:858




                     UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

Terrence T. Williams (#2020-2184),        )
                                          )
              Plaintiff,                  )
                                          )      No. 18 C 2600
       v.                                 )
                                          )      Hon. Franklin U. Valderrama
Rose Albano, et al.,                      )
                                          )
              Defendants.                 )

                       MEMORANDUM OPINION AND ORDER

       Defendants Coppes, Davis, Hunckler, 1 Musur, Spata, and Suggs moved for

summary judgment in this detainee excessive force/failure to intervene case (R. 134,

Defs.’ Mot. Summ. J.), and Plaintiff has responded (R. 144, Pl.’s Resp. Mot. Summ.

J.; R. 145, Pl.’s Resp. Memo. Summ. J.; 147, Pl.’s Exhs.). 2 For the reasons that follow,

the motion for summary judgment is denied as to Defendant Coppes and granted as

to Defendants Davis, Hunckler, Musur, Spata, and Suggs.

                                  I.     Background

       Plaintiff Terrence T. Williams, a detainee at the Will County Adult Detention

Facility (“WCADF”) brought this pro se civil rights complaint, 42 U.S.C. § 1983.

Plaintiff sued 13 officers at the jail, alleging that members of the Emergency

Response Team (“ERT”) used excessive force against him and that certain other


1Documents   attached to Defendants’ motion for summary judgment indicate this officer’s
last name is spelled Hunckler, rather than “Hunkler” as reflected on the docket.

2
 Citations to the docket are indicated by “R.” followed by the docket number or filing name,
and where necessary, a page or paragraph citation.
  Case: 1:18-cv-02600 Document #: 169 Filed: 01/13/21 Page 2 of 22 PageID #:859




officers failed to intervene in that use of force. Relevant to this motion, Plaintiff

alleged that Defendant Derek Coppes was a member of the ERT and used excessive

force against him during the March 19, 2018 incident. See R. 56, Pl.’s Sec. Am. Compl.

at 3, 5. He further alleged that Defendants Davis, Hunckler, Musur, Spata, and

Suggs were present and failed to intervene. Id. at 2, 4. These Defendants argue that

they are entitled to summary judgment either because they were not personally

involved in the excessive use of force and/or did not have a reasonable opportunity to

intervene in the use of force. Defendants Davis, Suggs, Hunckler, and Spata argue

in the alternative that they are entitled to summary judgment, because Plaintiff

failed to exhaust his administrative remedies as to his claims against them.

              A.     Northern District of Illinois Local Rule 56.1

      Local Rule 56.1 sets out a procedure for presenting facts pertinent to a party’s

request for summary judgment pursuant to Fed. R. Civ. P. 56. Specifically, Local

Rule 56.1(a)(3) requires the moving party to submit “a statement of material facts as

to which the moving party contends there is no genuine issue and that entitle the

moving party to judgment as a matter of law.” Petty v. City of Chicago, 754 F.3d 416,

420 (7th Cir. 2014). Each paragraph of the movant’s statement of facts must include

“specific references to the affidavits, parts of the record, and other supporting

materials relied upon to support the facts set forth in that paragraph.” L.R. 56.1(a).

The opposing party must file a response to each numbered paragraph in the moving

party’s statement, “including, in the case of any disagreement, specific references to

the affidavits, parts of the record, and other supporting materials relied upon.” L.R.



                                          2
  Case: 1:18-cv-02600 Document #: 169 Filed: 01/13/21 Page 3 of 22 PageID #:860




56.1(b)(3)(B). “All material facts set forth in the statement required of the moving

party will be deemed to be admitted unless controverted by the statement of the

opposing party.” Id. The nonmoving party may also present a separate statement

“consisting of short numbered paragraphs, of any additional facts that require the

denial of summary judgment, including references to the affidavits, parts of the

record, and other supporting materials relied upon.” L.R. 56.1(b)(3)(C).

      The district court may limit its analysis of the facts on summary judgment “to

evidence that is properly identified and supported in the parties’ statements.” Stevo

v. Frasor, 662 F.3d 880, 886–87 (7th Cir. 2011) (“Because of the high volume of

summary judgment motions and the benefits of clear presentation of relevant

evidence and law, we have repeatedly held that district judges are entitled to insist

on strict compliance with local rules designed to promote the clarity of summary

judgment filings.”); see also Bordelon v. Chicago Sch. Reform Bd. of Trustees, 233 F.3d

524, 529 (7th Cir. 2000). Plaintiff’s status as a pro se litigant does not excuse him

from complying with Local Rule 56.1. See McNeil v. United States, 508 U.S. 106, 113

(1993) (“[W]e have never suggested that procedural rules in ordinary civil litigation

should be interpreted so as to excuse mistakes by those who proceed without

counsel.”); Coleman v. Goodwill Indus. of Se. Wis., Inc., 423 F. App’x. 642, 643 (7th

Cir. 2011) (unpublished) (“Though courts are solicitous of pro se litigants, they may

nonetheless require strict compliance with local rules.”).

      Because Plaintiff is proceeding pro se, Defendants served him with a “Notice

to Pro Se Litigant Opposing Motion for Summary Judgment” as required by Local



                                          3
    Case: 1:18-cv-02600 Document #: 169 Filed: 01/13/21 Page 4 of 22 PageID #:861




Rule 56.2. See R. 137, Notice. Plaintiff submitted a response in which he contests

aspects of Defendants’ affidavits and the affidavit of Sgt. Richards concerning the

Plaintiff’s grievances regarding this incident. See Pl.’s Resp. Mot. Summ. J. But the

response does not meet the requirements of Local Rule 56.1 in that it does not provide

a response to each numbered paragraph of the Defendants’ Statement of Fact,

including, in the case of disagreement, a citation to the record.            Plaintiff later

submitted a belated and defective response to Defendants’ Statement of Facts that

the Court struck. R. 160, Pl.’s Sec. Resp.; R. 165, 12/21/2020 Order. 3 The Court will

therefore accept Defendants’ Statement of Facts to the extent it is supported by the

record.   See Cady, 467 F.3d at 1060 (district court properly rejected Rule 56.1

statement that did not comply with the local rule); Milton v. Slota, 697 F. App’x 462,

464 (7th Cir. 2017) (unpublished) (“[T]he [district] court was entitled to strictly

enforce the local rule, even against a pro se litigant, by deeming uncontroverted

statements of material fact admitted for the purpose of deciding summary

judgment.”).

       Defendants have treated Plaintiff’s first factual response as a Statement of

Additional Facts and responded to it (R. 153, Defs.’ Reply), and the Court will do the

same for the sake of clarity. However, while the Court liberally construes these

submissions, many of the purported factual statements submitted by Plaintiff are

irrelevant, argumentative, consist of legal conclusions or conclusory statements, or



3 The Court also informed Plaintiff in that Order that it would disregard any further filings
in which Plaintiff attempted to revise or supplement his summary judgment response. See
12/21/2020 Order.
                                              4
   Case: 1:18-cv-02600 Document #: 169 Filed: 01/13/21 Page 5 of 22 PageID #:862




are not supported by admissible evidence. The Court will entertain Plaintiff’s factual

statements only to the extent they are supported by the record or he could properly

testify about the matters asserted. See Sistrunk v. Khan, 931 F. Supp. 2d 849, 854

(N.D. Ill. 2013).

       The Court therefore will recite the facts in Defendants’ Local Rule 56.1(a)(3)

statement and Plaintiff’s factual assertions that are supported by his record citations

or about which he could testify, and then decide whether Defendants are entitled to

summary judgment on those facts. With these guidelines in mind, the Court turns to

the facts of this case.

                               B.   Factual Background

                                    i.   The Incident

       In March 2018, the time of the incident, Plaintiff Terrence T. Williams was a

pretrial detainee at the WCADF (Plaintiff is still a pretrial detainee at WCADF) as

of the date of this Order). See R. 135, Defs.’ SOF ¶ 1. Defendants Coppes, Hunckler,

Musur, Spata and Suggs are all deputy correctional officers or command staff

assigned to the WCADF and were working in that capacity on March 19, 2018. Id. ¶

2. As of that date, Defendant Davis was employed by the Will County Sheriff’s Office

as a patrol deputy. Id. ¶ 3.

       Plaintiff was confined in the Medical Unit of the WCADF on March 19, 2018.

Id. ¶ 6. In his deposition, he identified Hunckler, Spata, Suggs, Davis, and Musur as

the pod officers for the Medical Unit, although not all were assigned to Plaintiff’s

dayroom. Id. ¶ 7. The Medical Unit is quite large and has multiple wings. Id.



                                           5
    Case: 1:18-cv-02600 Document #: 169 Filed: 01/13/21 Page 6 of 22 PageID #:863




        At about 9:25 p.m., Plaintiff threw a substance he identified as water (he

received a disciplinary report alleging it was urine) into a nearby cell occupied by an

inmate named Fuentes. Id. ¶ 8; see also R. 135-1, Pl.’s Dep. at 6:3–11. Deputy

Hunckler ordered Plaintiff to lock down, but Plaintiff refused, instead putting on

what Hunckler described as an “extravagant show,” so that the ERT would respond.

Defs.’ SOF ¶ 9. 4 Deputy Hunckler called the ERT, which entered the Medical Unit

at 9:32 p.m. Id. ¶ 10.

       Plaintiff testified that as the ERT members gathered outside the dayroom, he

initially refused “a couple” of orders to lock down but then “hurried up” and ran to his

cell. Id. ¶ 12; see also Pl.’s Dep. at 13:7–17. Plaintiff testified that he locked down

either just before or as the ERT members entered the Medical Unit. Defs.’ SOF ¶ 12;

see also Pl.’s Dep. at 11:23–12:1; 13:14–17. When the ERT members arrived at

Plaintiff’s cell, either Deputy Cortese or Deputy Coppes (Plaintiff thought it was

Deputy Cortese but was not sure) ordered Plaintiff to get on his knees with his ankles

crossed. Defs.’ SOF ¶ 13; see also Pl.’s Dep. at 14:5–17. Plaintiff testified that he was

in “full compliance” when officers entered the cell, but officers beat him. See Pl.’s

Dep. at 14:24–15:3; 19:1–20:22.

                ii.   Defendants’ Whereabouts and Involvement

       Plaintiff was facing away from the cell door when the ERT members came in,

so he was not able to list all of the officers who were in his cell, although he stated




4Plaintiff apparently hoped that by doing so he would be separated from inmate Fuentes,
with whom he did not get along. See Pl.’s Dep. at 8:20-9:22.
                                            6
    Case: 1:18-cv-02600 Document #: 169 Filed: 01/13/21 Page 7 of 22 PageID #:864




that “they were deep” in the cell and that Sgt. Albano was standing by. Defs.’ SOF

at ¶ 14; see also Pl.’s Dep. –at 16:8–13; 26:18–27:18.

       Plaintiff could not say where Deputy Suggs and Deputy Davis were, other than

they were in the vicinity. Pl.’s Dep. at 23:24, 24:1–5. Specifically, as to the location

of Deputy Suggs, Plaintiff testified: “They were all around. They were in the vicinity.

I was just so beat up . . . I could barely see out of my eyes.” Pl.’s Dep. at 24:3–7.

Plaintiff added that he was not sure where Suggs was during the alleged assault by

the ERT members, other than in the Medical Unit, but afterward “he kept coming in

and antagoniz[ing] me.” Id. at 24:21–25:3.

       As to Deputy Davis, Plaintiff reiterated that he was facing forward when

officers came into the cell and testified: “Only reason why I remember a few faces is

because I looked through the glass, I put my face to the glass to see who it was and

recognized voices, and I could see a little bit after that, after I took the beat[ing].

Other than that, I really could not, like, see everybody, everyone[’s] position.” Id. at

24:13–19.   Deputy Davis submitted an affidavit in which he stated that at the

relevant time (on March 19, 2018), he was a deputy assigned to the Patrol Division.

Defs.’ SOF at ¶ 17. On that date, he and Deputy Wagner responded to the WCADF

at 10:06 p.m. to investigate a detainee-on-detainee battery. Id. at ¶¶ 18–19; see also

R. 135-3, Davis Aff. 5 Sgt. Musur escorted Deputy Davis to the Medical Unit to

interview the involved detainees, Plaintiff and Fuentes. Defs.’ SOF ¶ 20 (citing Davis



5Although not stated, the arrival time appears to have been taken from Officer Activity
Log. See R. 135-2, Coppes Aff. at 6–7


                                             7
    Case: 1:18-cv-02600 Document #: 169 Filed: 01/13/21 Page 8 of 22 PageID #:865




Aff. ¶ 4). Deputy Davis wrote a case report, #18-3503, which he states is true and

correct and which he relied upon to refresh his recollection about the events that

occurred. Davis Aff. ¶¶ 5–6. Deputy Davis left the Medical Unit at 10:16 p.m. 6 Davis

Aff. ¶ 7. He avers that he never had physical contact with Plaintiff on March 19, 2018

and was not present during the ERT response. Id. at ¶ 23. In his Statement of

Additional Material Facts, Plaintiff does not dispute Deputy Davis’s version of events,

at least in so far as Deputy Davis asserts that he had no physical contact with

Plaintiff on the date in question. See R. 144, Pl.’s SOAF ¶ 2. Rather, Plaintiff seems

to assert that Deputy Davis must have been involved in or aware of the alleged

excessive use of force, because Plaintiff was brought to court the next day on charges

related to the incident with Fuentes. Pl.’s SOAF ¶ 3. Plaintiff provides no support

for this speculation.

       Deputy Coppes submitted an affidavit in which he stated that he was assigned

to the ERT on March 19, 2018. Defs.’ SOF ¶ 24; see also Coppes Aff. ¶ 2. Deputy

Coppes worked the second shift, from 3 p.m. to 11 p.m. Id. To refresh his recollection,

Deputy Coppes reviewed the Incident Report prepared by Deputy Cortese, #2018-968,

which indicates that the ERT response began at 9:32 p.m. Defs.’ SOF ¶ 26; see Coppes

Aff. at 3–5. In reviewing the Incident Report and the Officer Activity Log, Deputy

Coppes determined that he was not part of the initial ERT response and arrived at

9:41 p.m. Defs.’ SOF ¶ 27; see Coppes Aff. at 6–7. Deputy Coppes states that he did

not enter Plaintiff’s cell with the other members of the ERT and did not physically


6Again, this time appears to have been taken from the Officer Activity Log. Coppes Aff. at
6–7.
                                             8
  Case: 1:18-cv-02600 Document #: 169 Filed: 01/13/21 Page 9 of 22 PageID #:866




engage with Plaintiff or restrain him in his cell. Defs.’ SOF ¶ 28. He asserts that his

physical contact with Plaintiff was limited to a subsequent pat-down search and

removal of handcuffs and standing by while Plaintiff was examined by medical staff.

Id. at ¶ 29. Plaintiff asserts in his Statement of Additional Facts that Deputy Coppes

was present during the alleged use of excessive force and could have intervened,

although he does not cite record evidence in support of this. See Pl.’s SOAF at ¶¶ 4–

6. As noted above, Plaintiff testified that he thought it was Deputy Cortese giving

orders during the initial ERT response, although it may have been Deputy Coppes.

See Pl.’s Dep. at 14:13–17. At another point, he testified that Deputy Coppes was in

his cell, “[w]hipping my little black ass.” See Pl.’s Dep. at 17:23–18:2.

      Plaintiff could not say where Deputies Hunckler, Spata, or Musur were during

the time the ERT members were in his cell, other than that they were in the Medical

Unit. Defs.’ SOF ¶ 16; see also Pl.’s Dep. at 25:9–26:6.

      In an affidavit, Sgt. Musur states that he was assigned as the second-shift

reception sergeant at the WCADF on March 19, 2018. Defs.’ SOF at ¶ 30; see also R.

135-4, Musur Aff. Sgt. Musur reviewed the Incident Reports prepared by Deputy

Hunckler, # 2018-967, and Deputy Cortese, #2018-968, as well as the Officer Activity

Log, to refresh his recollection, and determined that he was not assigned to the

Medical Unit or part of the ERT response involving Plaintiff. Defs.’ SOF ¶ 31. Sgt.

Musur states that he was not on the Medical Unit during the initial ERT response,

and his only involvement was escorting Deputy Davis to the Medical Unit to

investigate the alleged battery by Plaintiff on Fuentes, which he did at 10:06 p.m. Id.



                                           9
  Case: 1:18-cv-02600 Document #: 169 Filed: 01/13/21 Page 10 of 22 PageID #:867




at ¶ 32. Sgt. Musur left the Medical Unit at 10:16 p.m. and escorted Deputy Davis to

reception. Id. at ¶ 33. Sgt. Musur avers that he never had physical contact with

Plaintiff on March 19, 2018 and was not present during the ERT response. Id. at ¶

34. Plaintiff, in his Statement of Additional Facts, appears to assert that he did see

Sgt. Musur enter the Medical Unit and that Sgt. Musur knew that Plaintiff had been

battered, although he does not cite to the record for these assertions, nor does he

pinpoint a time when he saw Sgt. Musur. See Pl.’s SOAF at ¶ 7.

      Defendants also provided an affidavit from Sgt. Richards, the classification

sergeant at the jail, who is familiar with the inmate grievance process that was in

effect in 2018. Defs.’ SOF ¶¶ 35, 36; see also R. 135-5, Richards Aff. Those procedures

were set forth in the Inmate Handbook. Defs.’ SOF ¶ 36.

                             iii.   Grievance Process

      To file a grievance, detainees must use an Inmate Request Form (or Form 22);

detainees can access these forms at the housing pod officer’s desk. Defs.’ SOF ¶ 38;

see also Richards Aff. at 4–5. A grievance must fully explain what happened, the

date, time, reason for the complaint, and the names of staff involved or who witnessed

the incident.   Defs.’ SOF ¶ 39. For lengthy grievances, the detainee may use

additional sheets of paper. Id.

      A Form 22 is in triplicate, with white, yellow, and pink copies. Id. at ¶ 40. The

white and yellow copies are turned in to the housing pod officer, who reviews, signs,

and dates the forms; the detainee keeps the pink copy. Id. The pink copy kept by the

detainee also has the signature and identification number of the housing officer who



                                          10
  Case: 1:18-cv-02600 Document #: 169 Filed: 01/13/21 Page 11 of 22 PageID #:868




received the grievance. Id. at ¶ 41. The housing officer then forwards the grievance

to the Classification Office for review. Id. at ¶ 42. Upon receipt in the Classification

Office, the grievance is date-stamped. Id. at ¶ 43.

       Detainees who want to submit a grievance regarding misconduct at WCADF

must do so within 48 hours. Id. at ¶ 44. Officials should then respond to the detainee

within 15 days, unless the circumstances warrant an extension. Id. at ¶ 45. After

receiving a response, the detainee has 48 hours to appeal using the Form 22, which

should be marked as an appeal and returned to the housing unit officer. Id. at ¶ 46.

If an appeal is filed, the classification sergeant or deputy chief of operations of support

services will review and respond to it within 15 days, unless again, circumstances

warrant an extension. Id. at ¶¶ 47–48.

       Sgt. Richards reviewed the relevant portion of Plaintiff’s classification file for

the time period from March 19, 2018 through April 3, 2018. Id. at ¶ 49. Sgt. Richards

found five relevant grievances, dated March 19, 2018 through March 23, 2018, two of

which were marked as appeals. Id. at ¶¶ 50–51. Plaintiff did not provide the names

of the officers involved in those grievances other than to identify Sgt. Albano and the

second shift ERT members. Id. at ¶ 52. Plaintiff did not state in those grievances

that Officers Hunckler, Suggs, or Spata were near his cell or had an opportunity to

intervene in the alleged use of excessive force by ERT members. Id. at ¶ 53.

       Plaintiff asserts, again without citation to the record, that Sgt. Michelle

Moffett, who he describes as the “grievance sergeant” at the time of incident, failed

to assign many of his grievances a grievance number, resulting in a failure to record



                                            11
  Case: 1:18-cv-02600 Document #: 169 Filed: 01/13/21 Page 12 of 22 PageID #:869




those grievances. See Pl.’s SOAF at ¶ 10. Plaintiff contends, as a general matter,

that many of his grievances were not properly handled. Id. at ¶ 12. He also contends

that it was difficult to include specific names of staff members within a 48-hour

period. Id.

                               II.    Legal Standard

      Summary judgment is appropriate if there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ.

P. 56(a). The Court does not weigh the evidence, judge credibility, or determine the

truth of the matter, but rather determines only whether a genuine issue of fact exists.

Nat’l Athletic Sportswear, Inc. v. Westfield Ins. Co., 528 F.3d 508, 512 (7th Cir. 2008).

The Court must construe all facts in the light most favorable to the nonmoving party

and resolve all doubts in favor of that party. Id. Regarding exhaustion, a hearing

under Pavey v. Conley (Pavey I), 544 F.3d 739, 741–42 (7th Cir. 2008) is necessary

only when there are disputed issues of fact that require further inquiry.

      Material facts are determined by the substantive law underlying the claim,

and a genuine issue is one that would allow a reasonable fact-finder to return a

verdict for the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–

48 (1986) (“Only disputes over facts that might affect the outcome of the suit under

the governing law will properly preclude the entry of summary judgment.”) Disputes

about irrelevant or unnecessary facts do not count. Id.      Summary      judgment     is

warranted where a party fails to make a showing sufficient to establish the existence

of an element essential to the party’s case, and on which that party bears the burden



                                           12
    Case: 1:18-cv-02600 Document #: 169 Filed: 01/13/21 Page 13 of 22 PageID #:870




of proof at trial. Austin v. Walgreen Co., 885 F.3d 1085, 1087–88 (7th Cir. 2018) (citing

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)). The moving party may discharge

its burden by demonstrating the absence of evidence to support the non-moving

party’s case. Catrett, 477 U.S. at 325.

                                     III.    Analysis

                                       A.     Merits

        The claim against the moving Defendants is that they failed to intervene in the

use of excessive force by other officers. 7 Liability under § 1983 requires a defendant’s

personal involvement in the alleged constitutional violation. See Perez v. Fenoglio,

792 F.3d 768, 781 (7th Cir. 2015). Under certain circumstances, a state actor’s failure

to intervene in a constitutional violation may render him culpable under § 1983.

Yang v. Hardin, 37 F.3d 282, 285 (7th Cir. 1994); see also Wilborn v. Ealey, 881 F.3d

998, 1007 (7th Cir. 2018) (failure to intervene in unconstitutional use of force may

subject officer to liability).

        In order to establish a claim for failure to intervene, a plaintiff must

demonstrate that the officer had reason to know excessive force was being used and

had a realistic opportunity to prevent the harm from occurring. Lewis v. Downey, 581

F.3d 467, 472 (7th Cir. 2009); Abdullahi v. City of Madison, 423 F.3d 763, 774 (7th

Cir. 2005). A realistic opportunity to intervene exists where the officer could have

called for backup or help or at least cautioned the officer using excessive force to stop.


7 In the case of Defendant Coppes, Plaintiff asserted in the Second Amended Complaint
that he was directly involved in the excessive use of force, but at various points in his
response, Plaintiff contends that this officer was either directly involved or failed to
intervene. See Pl.’s SOAF at ¶¶ 5-6; Pl.’s Resp. Memo. Summ. J. at 2-3.)
                                             13
  Case: 1:18-cv-02600 Document #: 169 Filed: 01/13/21 Page 14 of 22 PageID #:871




Abdullahi, 423 F.3d at 774. Whether an officer had sufficient time to intervene or

was capable of preventing the harm caused is generally a question for the trier of fact,

unless a reasonable jury could not possibly find otherwise. Id.

                                i.   Defendant Coppes

        First, as to Defendant Deputy Coppes, Plaintiff’s theory as to why Coppes is

liable for any excessive use of force or failure to intervene is unclear. Plaintiff sued

Deputy Coppes for excessive use of force, and in his deposition testified that this

officer was in his cell, “[w]hipping my little black ass.” See Pl.’s Dep., at 17:23–18:2.

Plaintiff further testified that it was Coppes, or more likely Cortese, who gave the

orders when officers entered the cell. Id. at 14:13–17. In his memorandum in

response, Plaintiff states that “it is for certain that ert [sic] Coppes were actively

involved during and after the crucial event.” See Pl.’s Resp. Memo. Summ. J. at 2. But,

he goes on to write, “Plaintiff is for certain that Cortese gave the direct orders prior

to excessive force being used.”      Id.   Plaintiff then argues that the nine-minute

difference in response time between Deputy Coppes and the other ERT officers and

the lack of physical contact by Coppes, does not mean that Coppes was not involved.

(Id.)

        The record evidence shows that Deputy Coppes responded nine minutes after

the other ERT members. But the record is not clear as to when the ERT response

ended. Despite Plaintiff’s shifting allegations as to Deputy Coppes’ involvement, the

Court cannot find as a matter of law that Deputy Coppes was not involved with the

use of force or no opportunity to intervene in that use of force. Because he was facing



                                            14
  Case: 1:18-cv-02600 Document #: 169 Filed: 01/13/21 Page 15 of 22 PageID #:872




away from the cell door, Plaintiff could not identify all the officers who entered his

cell. In such circumstances, a plaintiff claiming excessive force may be allowed to

proceed to trial against all the officers who were present at the scene, on the theory

that those who were not directly involved in the use of force could have intervened.

      Miller v. Smith, 220 F.3d 491, 493 (7th Cir. 2000) is instructive here. In Miller,

the plaintiff was arrested at a gas station and alleged that while he lay prone, one of

the officers involved in the arrest kicked and punched him. 220 F.3d at 493. The

plaintiff was unable to specify which officer struck him, but he contended that it was

one of two officers, while another officer stood nearby. Id. at 495. The Seventh Circuit

held that Plaintiff could proceed to trial against these three officers, because

whichever officer was not responsible for the beating was “idly standing by.” Id. If

the plaintiff could show at trial that one officer attacked him while the others ignored

a realistic opportunity to intervene, he could prevail on his claims. Id.

      Here, because the record permits an inference that Deputy Coppes was present

at the scene for some portion of the use of force against Plaintiff, summary judgment

is denied as to Deputy Coppes.

          ii.   Defendants Davis, Hunckler, Musur, Spata, and Suggs

      Unlike Deputy Coppes, there is no evidence that the other officers who moved

for summary judgment were involved with the ERT response in any manner. So,

Plaintiff cannot rely on the theory put forth in Miller and must put forth evidence

that these officers were in a position to intervene in the alleged excessive use of force.

See Colbert v. City of Chicago, 851 F.3d 649, 659–60 (7th Cir. 2017) (officers were



                                           15
  Case: 1:18-cv-02600 Document #: 169 Filed: 01/13/21 Page 16 of 22 PageID #:873




entitled to summary judgment where ten officers participated in search of residence

and plaintiff sued four of them for damaging his property but could not identify which

officers were responsible for the alleged damage and which officers stood by);

Armstrong v. Maloney, No. 08 CV 04398, 2012 WL 567427, at *7 (N.D. Ill. Feb. 21,

2012) (Chang, J.) (plaintiffs who were face down during search of their home could

not recover from group of officers for excessive use of force or property damage

because they could not establish which officers were involved or stood by, given that

officers conducting the search were moving throughout the five-room apartment).

                                 1) Defendant Davis

      As to Deputy Davis, Plaintiff has not brought forth any evidence that Deputy

Davis was present during the alleged excessive use of force or had a realistic

opportunity to intervene in the use of that force.       In his deposition, Plaintiff

misidentified Deputy Davis as a pod officer at the jail when he was in fact a patrol

deputy. See Pl.’s Dep. at 6:12–20. Plaintiff was unable to place Deputy Davis in or

near his cell during the alleged use of force. His speculation that Deputy Davis must

have been involved in the alleged excessive use of force, because Plaintiff was

subsequently charged in relation to having allegedly thrown a liquid into Fuentes’s

cell does not make sense. Regardless, speculation or conjecture is insufficient to

defeat a motion for summary judgment. McCoy v. Harrison, 341 F.3d 600, 604 (7th

Cir. 2003).

      Further, in his memorandum in response, Plaintiff concedes that Deputy Davis

arrived at the WCADF after the use of force incident. See Pl.’s Resp. Memo. Summ.



                                         16
  Case: 1:18-cv-02600 Document #: 169 Filed: 01/13/21 Page 17 of 22 PageID #:874




J. at 1–2. An officer who was not present at the scene of the use of force cannot be

held liable for failure to intervene. See Flores v. Giuliano, No. 12 C 162, 2014 WL

3360504, at *9 (N.D. Ill. July 9, 2014) (Feinerman, J.) (watch commander not present

at the scene was entitled to summary judgment on failure-to-intervene claim); Heard

v. City of Chicago, No. 10 C 01050, 2013 WL 1337167, at *5 (N.D. Ill. Mar. 29, 2013)

(Chang, J.) (granting summary judgment for the defendant officer on excessive force

and battery claims where the officer was not present by the plaintiff’s own admission).

       Plaintiff contends that Deputy Davis must have noticed his “brutally beaten”

face while investigating the incident with Fuentes and faults him for failing to

investigate the battery that had occurred to Plaintiff. See Pl.’s Resp. Memo. Summ.

J. at 1–2. But Plaintiff had no constitutional right to an investigation of any excessive

force that may have been used against him. See Rossi v. City of Chicago, 790 F.3d

729, 735 (7th Cir. 2015) (“[M]ere inactivity by police does not give rise to a

constitutional claim.”) (citing DeShaney v. Winnebago County Department of Social

Services, 489 U.S. 189, 196 (1989) (Constitution “confer[s] no affirmative right to

government aid”)). Plaintiff has not brought forth any evidence that Deputy Davis

had a realistic opportunity to intervene in any use of excessive force against him.

Therefore, summary judgment is granted in Deputy Davis’ favor.

                                  2) Defendant Musur

       Similarly, as to Sgt. Musur, Plaintiff states in his response brief that he saw

this officer “before or after” the alleged use of excessive force occurred. See Pl.’s Resp.

Memo. Summ. J. at 2. Plaintiff contends that Sgt. Musur was aware that excessive



                                            17
  Case: 1:18-cv-02600 Document #: 169 Filed: 01/13/21 Page 18 of 22 PageID #:875




force had been used against him and “in some way or another had the opportunity to

address the circumstances of the event.” Id. This is insufficient to defeat summary

judgment considering the undisputed evidence that Sgt. Musur’s only involvement in

this matter was to escort Deputy Davis to the Medical Unit to investigate the alleged

battery by Plaintiff on Fuentes. Summary judgment is granted in favor of Sgt.

Musur.

                               3) Defendant Hunckler

      Next, as to Defendants Hunckler, Plaintiff was unable in his deposition

testimony to state where these officers were during the ERT response, other than

somewhere in the admittedly large Medical Unit. In his response brief, Plaintiffs

point out that Deputy Hunckler called for the ERT. He also contends, without

pointing to any evidence in the record, that Hunckler later told Plaintiff that he had

seen Plaintiff’s injuries after the incident. See Pl.’s Resp. Memo. Summ. J. at 3. But

even if that is true, that does not mean that Deputy Hunckler was in a position to

intervene during the ERT response.        Plaintiff has not brought forth sufficient

evidence to demonstrate Deputy Hunckler’s personal involvement in this incident,

and thus, summary judgment is proper at to Deputy Hunckler.

                          4) Defendants Suggs and Spata

      Similarly, as to Deputy Suggs and Deputy Spata, Plaintiff also did not place

these officers in his cell during the ERT response. The mere fact that they were

somewhere on the Medical Unit, which had multiple wings, does not indicate that

they had a realistic opportunity to intervene in any excessive use of force. See Valdez



                                          18
  Case: 1:18-cv-02600 Document #: 169 Filed: 01/13/21 Page 19 of 22 PageID #:876




v. Vill. of Brookfield, Ill., 2020 WL 2935125, at *7 (N.D. Ill. June 3, 2020) (Aspen, J.)

(officers in another room during an arrest could not have intervened in alleged use of

excessive force). Plaintiff further testified that Deputy Suggs antagonized him after

the incident, but, even if true, this does not amount to a constitutional violation. See,

e.g., Beal v. Foster, 803 F.3d 356, 358 (7th Cir. 2015) (most verbal harassment does

not rise to the level of a constitutional violation).    For these reasons, summary

judgment is also granted as to Deputies Suggs and Spata.

                                     B.     Exhaustion

      Alternatively, the Court finds that summary judgment is also appropriate for

Deputies Davis, Hunckler, Spata, and Suggs on the ground that Plaintiff failed to

exhaust his administrative remedies as to these Defendants.

      Pursuant to the Prison Litigation Reform Act (“PLRA”), inmates who bring

civil rights complaints must first exhaust their administrative remedies within the

correctional system. 42 U.S.C. § 1997e(a) (“No action shall be brought with respect

to prison conditions under section 1983 of this title, or any other Federal law, by a

prisoner confined in any jail, prison, or other correctional facility until such

administrative remedies as are available are exhausted.”); see also Perez v. Wisconsin

Dep’t of Corr., 182 F.3d 532, 535 (7th Cir. 1999); Pavey I, 544 F.3d at 740. This

requirement “is ‘mandatory,’” and “a court may not excuse a failure to exhaust.” Ross

v. Blake, 136 S. Ct. 1850, 1856 (2016) (internal citation omitted).

      To fulfill the exhaustion requirement, an inmate must comply with the

procedures and deadlines established by the correctional facility’s policy. Hernandez



                                           19
  Case: 1:18-cv-02600 Document #: 169 Filed: 01/13/21 Page 20 of 22 PageID #:877




v. Dart, 814 F.3d 836, 842 (7th Cir. 2016); see also Maddox v. Love, 655 F.3d 709, 720

(7th Cir. 2011) (in order to properly exhaust his remedies, an “inmate must file a

timely grievance utilizing the procedures and rules of the state’s prison grievance

process.”). “Grievances are intended to ‘[allow prisons] to address [issues] before

being subjected to suit, [reduce] litigation to the extent complaints are satisfactorily

resolved, and [improve] litigation that does occur by leading to the preparation of a

useful record.’” Maddox, 655 F.3d at 721 (quoting Jones v. Bock, 549 U.S. 199, 219

(2007)).

      In this case, it is undisputed that Plaintiff filed five grievances which are

relevant to the incident. The Court has reviewed these grievances, and none mention

Deputies Davis, Hunckler, Spata, and Suggs by name or by job title (Plaintiff

apparently believed all these officers were housing officers, although Davis is not).

See Musur Aff. at 6–10. Plaintiff also does not complain about officers having failed

to intervene in the use of force. Rather, Plaintiff indicates that he was abused by

second shift ERT members. See, e.g., id. at 9.

      It is undisputed that the facility’s grievance procedure required inmates to

provide the names of the staff involved or who witnessed the incident. In such

circumstances, when “the inmate’s grievance and the relevant circumstances do not

allow even an inference that the inmate is complaining of a particular official, the

grievance may be insufficient to exhaust the inmate’s administrative remedies as to

that official.” Houston v. Sargent Jones & Officer Simmons, No. 14 C 9462, 2015 WL

9304489, at *5 (N.D. Ill. Dec. 22, 2015) (Kocoras, J.); see Roberts v. Neal, 745 F.3d



                                          20
  Case: 1:18-cv-02600 Document #: 169 Filed: 01/13/21 Page 21 of 22 PageID #:878




232, 234 (7th Cir. 2014) (grievance that did not name defendant or provide

information that “should have identified him to the grievance officer” was fatally

defective); Ambrose v. Godinez, 510 F. App’x 470, 472 (7th Cir. 2013) (unpublished)

(district court “properly narrowed” case where grievances did not mention defendants

“by name or inference”).

        Plaintiff contends as a general matter the grievance process at the WCADF is

“greatly manipulated.” See Pl.’s Resp. Memo. Summ. J. at 3. But he does not contend,

or provide any supporting evidence, indicating that he filed grievances about the

conduct of Deputies Davis, Hunckler, Spata, and Suggs, or that such grievances were

improperly handled. He attached as an exhibit to his response certain grievances

that he contends were improperly handled during his current stay at the facility (see

Pl.’s Exhs.), but these grievances have nothing to do with the instant case. Because

Plaintiff refers in his response to grievances concerning his 2018 stay at the facility

that he previously submitted to this Court while housed in Pinckneyville Correctional

Center, the Court has in an abundance of caution reviewed those grievances. See R.

53, Presentation of Correspondents [sic] 1; R. 54, Presentation of Correspondents [sic]

2. To the extent those grievances are legible, no additional grievances regarding this

incident were found. Plaintiff’s recitation of his various issues with the grievance

process does not create a general issue of fact regarding whether he exhausted his

administrative remedies as to these Defendants.         As such, Defendants Davis,

Hunckler, Spata, and Suggs are entitled to summary judgment on this ground as

well.



                                          21
  Case: 1:18-cv-02600 Document #: 169 Filed: 01/13/21 Page 22 of 22 PageID #:879




                                IV.    Conclusion

      Defendants’ Motion for Summary Judgment (R. 134) is denied as Defendant

Coppes and granted as to Defendants Davis, Hunckler, Musur, Spata, and Suggs.

The Court instructs the parties to file a Joint Status Report on or before 2/11/2021.

The report should address whether the parties are willing to discuss settlement.




Date: 1/13/2021                        __________________________
                                       Franklin U. Valderrama
                                       United States District Judge




                                         22
